                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION



SAMUEL JONES,


                      Plaintiff,                            Case No. 1:19-cv-10916
                                                            Hon. Thomas L. Ludington
v.


REGINA VEASY, ET AL,

                  Defendants.
___________________________________/


                    ORDER SUMMARILY DISMISSING COMPLAINT

       Samuel Jones filed a pro se complaint on March 28, 2019. Plaintiff did not pay the required

filing fee when he filed his complaint, nor did he submit an application to proceed without

prepayment of fees and costs or an authorization to withdraw from the trust fund account. The

Court issued an Order to Correct Deficiency on April 2, 2019, requiring Plaintiff to either pay the

filing fee or submit a properly completed in forma pauperis application and authorization form.

The order provided that if Petitioner did not submit the fee or IFP application by May 2, 2019, his

case could be dismissed.

       While Plaintiff has submitted a second copy of his prisoner trust fund account statement,

he has failed to submit the other required documents. The time for submitting them has passed.

       Accordingly, it is ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT
PREJUDICE for want of prosecution. See Fed. R. Civ. P. 41(b), Erby v. Kula, 113 F. App’x. 74,

75-6 (6th Cir. 2004); Davis v. United States, 73 F. App’x. 804, 805 (6th Cir. 2003).

       IT IS SO ORDERED.


                                                                           s/Thomas L. Ludington
                                                                           THOMAS L. LUDINGTON
                                                                           United States District Judge

Dated: May 31, 2019

                                                    PROOF OF SERVICE

                            The undersigned certifies that a copy of the foregoing order was served
                            upon Samuel Jones #364868, MARQUETTE BRANCH PRISON,
                            1960 U.S. HWY 41 SOUTH, MARQUETTE, MI 49855 by first class
                            U.S. mail on May 31, 2019.

                                                             s/Kelly Winslow
                                                             KELLY WINSLOW, Case Manager
